Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (US 20180105279) in view of Bevirt et al. (US 8733690).

Re’ Claims 1-2. Tighe discloses an electric aircraft system comprising:
• a payload housing 202;
•    an airframe coupled to the payload housing, the airframe comprising:
•    a left wing 204 defining a first broad surface;
•    a right wing 204 defining a second broad surface;
•    a left support member (inboard support member 206 clearly shown in Fig. 2a and supporting rotors) mounted to the left wing, the left support member comprising a first end and a second end arranged on opposite sides of the first broad surface; and
•    a right support member mounted to the right wing (inboard support member 206 clearly shown in Fig. 2a and supporting rotors), the right support member comprising a first end and a second end arranged on opposite sides of the second broad surface; and
•    a plurality of propulsion assemblies 208 comprising:
•    a left outboard propulsion assembly mounted to the left wing outboard of the left support member (208 rotors on the outer portion of the left wing);
•    a right outboard propulsion assembly mounted to the right wing outboard of the right support member (208 rotors on the outer portion of the right wing);
•    a first and second inboard propulsion assembly mounted to the first and second ends of the left support member, respectively (clearly shown in Fig. 2a); and
•    a third and fourth inboard propulsion assembly mounted to the first and second ends of the right support member, respectively (clearly shown in Fig. 2a); and
• wherein each of the plurality of propulsion assemblies comprises:
•    an electric motor (paragraph 20); and
•    a propeller rotatably coupled to the electric motor about an axis of rotation at a fixed angle of attack relative to a wing chord line, the fixed angle of attack defined between the axis of rotation and the wing chord line, wherein the fixed angle of attack is non-zero (This can be clearly seen in Fig. 2F and 2g as the angle of the rotor 208 is non-zero).
Tighe does not teach wherein the lateral inboard limit of the rotor discs of said outboard propulsion assemblies is inboard of the lateral outboard limit of the rotor discs of said inboard propulsion assemblies. 
Bevirt teaches a propeller configuration wherein the lateral inboard limit of rotor discs of an outboard propulsion assembly is inboard of the lateral outboard limit of rotor discs of an inboard propulsion assembly. (Fig. 1 and 12). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Bevirt in the invention of Tighe in order to provide a tighter propeller configuration for a more compact aircraft. 
Re’ Claim 3.    Tighe does not disclose wherein the fixed angle of attack is between 3 degrees and 9 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set a desired optimal degree to the angle of attack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case it would have been obvious in order to allow for possible rotation of the rotors to provide more possibilities when it comes to flight characteristics and maneuvers 
Re’ Claim 11.    Tighe does not disclose wherein the electric aircraft system does not comprise an elevator, aileron, or rudder. In fact Tighe discloses the use of rudders and other control surfaces. However, The examiner takes official notice It is well known and would have been obvious to one of ordinary skill in the art at the time of the invention to use swashplates and differential thrust instead of control surfaces as do many other vertical take-off and landing aircraft to adjust orientation of the aircraft and control its attitude, velocity, etc. 
Re’ Claim 12.    Tighe discloses wherein the electric aircraft system defines a weight vector and is configured to generate a net lift vector opposing the weight vector during flight, wherein the propulsion assemblies are configured to generate at least 25 percent of the net lift vector during forward flight (as the vertical flight and lift is greatly supplied by the rotors).
Re’ Claim 13.    Tighe discloses wherein the electric aircraft system is configured to change a heading of the electric aircraft system during forward flight without banking (as it is configured due to the angled nature of the rotors).
Re’ Claim 14.    Tighe does not disclose wherein the propulsion assemblies are configured to simultaneously regenerate electrical energy and generate a net moment about the aircraft center of mass. The Examiner takes Official Notice that it is old and well known in the art at the time of the invention to use electric generators attached to the power plants of aircraft to generate electrical stores of energy in onboard batteries for ground or emergency operations. 

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15-19 are allowed.
	The closest art either includes rotating wings with power plants or propulsion devices, fixed wings with the supports as claimed (for example in Tighe) or supports that have rotating/tilting features to the ends of the supports/propulsion system. It would not have been obvious and would seem to be In hindsight to include a rotational wing to Tighe as it would destroy the reference especially since the wing would not be in the correct orientation for forward flight and further the tail stabilizer is attached and would no longer function in the way it is supposed to. Further adding the supports of Tighe onto a rotating wing also would not be obvious as it would completely change the characteristics of the aircraft and again would orient the wing in a completely wrong direction when in the desired flight operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642